Upon the trial,
the Court
(nem. con.) instructed the jury that from the fact that young Kincheloe had authority to hire out the slave and receive his wages, they could not infer that he had authority to sell the slave ; and further instructed the jury, (Mor-sell, J., contra,) that if they should be satisfied by the evidence, *296that the importation of the petitioner into the eonnty of Washington was with the intent that he should be hired to remain a limited time only, and not to reside permanently, it was not such an importation as is within the first section of the Maryland Act of 1796, c. 67.